DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 9/22/2021 and 12/27/2021 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
	3. Amendments filed 12/27/2021 have been entered, wherein claims 1-25 and 40-53 are cancelled. Accordingly, claims 26-39 have been examined herein. The previous claim objections have been withdrawn due to applicant’s amendments. 
Claim Rejections - 35 USC § 103
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 26-28, 31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Whittington et al. (US Patent 5355631), hereinafter, Whittington, in view of Fiedler et al. (EP 2308644), hereinafter, Fiedler.
Regarding claim 26, Whittington teaches an apparatus for robot-supported grinding (fig. 1), the apparatus comprising: 
a manipulator (col. 1, lines 35-39; supporting member 7); 
a linear actuator (fig. 5, cylinder 47; col. 2, lines 61-64); 
a grinding machine (fig. 5, powered tool 40 mounted on mounting plate 35) with a rotating grinding tool (fig. 1, polishing wheel 41), the grinding machine being coupled with the manipulator via the linear actuator (fig. 5, piston of cylinder 47 engages with an angle member 48 mounted onto tool mounting plate 35; col. 2, lines 61-64; Fig 5, the cylinder 47 indirectly couples the supporting member 7 and the grinding machine 40).
Further, Whittington teaches the diameter of the wheel will decrease during the course of its work, but the wheel will maintain the preset force so long as the stroke travel of the wheel is not greater than the limit of vertical movement of the mounting plate. Whittington also teaches a suitable sensor will indicate the need for a wheel replacement or an adjustment of the tool mounting plate (col. 3, lines 18-30).
Whittington does not explicitly teach an end stop that defines a maximum deflection of the linear actuator, wherein a position of the end stop is adjustable.  
However, Fiedler teaches a manipulator (fig. 10) with a tool 106 which is vertically actuated by linear actuator 96 and an end stop (fig. 10, stop 100) that defines a maximum deflection of the linear actuator (fig. 10, stop 100 defines a maximum deflection of actuator , wherein a position of the end stop is adjustable (fig. 10, auxiliary actuator 98 adjusts the position of stop 100). Specifically, Fiedler teaches the actuator assembly 90 includes a pneumatically operated auxiliary actuator 98 which serves to move a stop 100 for the W carriage 88 up or down between two end positions. If the stop 100 operated by the auxiliary actuator 98 is in its upper end position, the main actuator 96 can move the W slide 88 from a lower vertical position of the loading system 22 to an upper vertical position of the loading system 22, or vice versa. If the stop 100 is moved by the auxiliary actuator 98, however, in its lower end position, the main actuator 96 can move the W-carriage 88 only from the lower vertical position of the charging system 22 in a mean vertical position or intermediate position of the charging system 22, or vice versa (bridging paragraph between pages 6 and 7 of the most recently attached translation).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington to incorporate the teachings of Fiedler to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, a stop to restrict the motion of the primary actuator and an auxiliary actuator to adjust the position of the stop. Incorporating an auxiliary actuator and stop into Whittington’s invention would prevent the primary actuator from extending further than necessary. Specifically, the auxiliary actuator acts as a safety precaution to prevent the grinding machine from accidentally extending further than intended and over grinding the workpiece. For example, in cases of operator error or machine/actuator failure. 
Regarding claim 27, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 26. Additionally, the same combination of Whittington in view of Fiedler teaches a positioning element configured to adjust the position of the end stop (As mentioned above, “a positioning element” invokes 35 USC 112(f). The applicant provides the corresponding structure of an electric linear actuator, spindle drive or any other positioning element with or without a drive (paragraph 0045 of the applicant’s disclosure). The auxiliary actuator qualifies as a positioning element and is configured to adjust the position of the stop.).  
Regarding claim 28, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 27. Whittington in view of Fiedler does not teach wherein the positioning element comprises a rod blocking device.  
Whittington in view of Fiedler teaches the positioning element is an auxiliary linear actuator.
However, the applicant discloses that rod blocking devices are well known in the art (paragraph 0046 of the applicant’s specification). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made a simple substitution of one known positioning element (auxiliary linear actuator) for another (rod blocking device) to obtain the predictable result of adjusting the position of the stop. 
Regarding claim 31, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 26. Whittington in view of Fiedler does not explicitly teach a control configured to adjust the position of the end stop based on a diameter of the rotating grinding tool.  
However, Whittington teaches the diameter of the wheel will decrease during the course of its work, but the wheel will maintain the preset force so long as the stroke travel of the wheel is not greater than the limit of vertical movement of the mounting plate. Whittington also teaches a suitable sensor will indicate the need for a wheel replacement or an adjustment of the tool mounting plate (col. 3, lines 18-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Whittington’s teaching of adjusting the vertical location of the grinding tool as the wheel diameter decreases to the auxiliary actuator and stop. Specifically, as the grinding wheel diameter decreases, it would have been obvious to reposition both the grinding wheel and the stop via the control circuit. Doing so would allow the wheel to maintain the preset force and would also allow the end stop to continue to function as a safety precaution for the grinding wheel in its new position. 
Regarding claim 34, Whittington teaches a method for operating a robot-supported grinding apparatus (fig. 1) that comprises a manipulator (col. 1, lines 35-39; supporting member 7), a linear actuator (fig. 5, cylinder 47; col. 2, lines 61-64) and a grinding machine (fig. 5, powered tool 40 mounted on mounting plate 35) with a rotating grinding tool (fig. 1, polishing wheel 41), the grinding machine being coupled with the manipulator via the linear actuator (fig. 5, piston of cylinder 47 engages with an angle member 48 mounted onto tool mounting plate 35; col. 2, lines 61-64; Fig 5, the cylinder 47 indirectly couples the supporting member 7 and the grinding machine 40).

Whittington does not explicitly teach a linear actuator with an adjustable end stop; 
defining a maximum deflection of the linear actuator by the end stop of the linear actuator; and  7Attorney Ref.: 1059-0013 / FCR029WOUS 
adjusting a position of the end stop of the linear actuator.  
However, Fiedler teaches a manipulator (fig. 10) with a tool 106 which is vertically actuated by linear actuator 96 and an adjustable end stop (fig. 10, stop 100);
defining a maximum deflection of the linear actuator by the end stop of the linear actuator (fig. 10, stop 100 defines a maximum deflection of actuator 96); and  7Attorney Ref.: 1059-0013 / FCR029WOUS 
adjusting a position of the end stop of the linear actuator (fig. 10, auxiliary actuator 98 adjusts the position of stop 100).  Specifically, Fiedler teaches the actuator assembly 90 includes a pneumatically operated auxiliary actuator 98 which serves to move a stop 100 for the W carriage 88 up or down between two end positions. If the stop 100 operated by the auxiliary actuator 98 is in its upper end position, the main actuator 96 can move the W slide 88 from a lower vertical position of the loading system 22 to an upper vertical position of the loading system 22, or vice versa. If the stop 100 is moved by the auxiliary actuator 98, however, in its lower end position, the main actuator 96 can move the W-carriage 88 only from the lower vertical position of the charging system 22 in a mean vertical position or intermediate position   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington to incorporate the teachings of Fiedler to provide a method for operating a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, a stop to restrict the motion of the primary actuator and an auxiliary actuator to adjust the position of the stop. Incorporating an auxiliary actuator and stop into Whittington’s invention would prevent the primary actuator from extending further than necessary. Specifically, the auxiliary actuator acts as a safety precaution to prevent the grinding machine from accidentally extending further than intended and over grinding the workpiece. For example, in cases of operator error or machine/actuator failure.
	Regarding claim 35, Whittington in view of Fiedler teaches the claimed invention and method as rejected above in claim 34. Whittington in view of Fiedler does not explicitly teach wherein the position of the end stop is adjusted based on a size of the rotating grinding tool.  
	However, Whittington teaches the diameter of the wheel will decrease during the course of its work, but the wheel will maintain the preset force so long as the stroke travel of the wheel is not greater than the limit of vertical movement of the mounting plate. Whittington also teaches a suitable sensor will indicate the need for a wheel replacement or an adjustment of the tool mounting plate (col. 3, lines 18-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Whittington’s teaching of adjusting 
	Regarding claim 36, Whittington in view of Fiedler teaches the claimed invention and method as rejected above in claim 34. Whittington in view of Fiedler does not explicitly teach wherein the rotating grinding tool is a grinding disc and the position of the end stop is adjusted based on a diameter of the grinding disc.  
However, Whittington teaches the diameter of the wheel will decrease during the course of its work, but the wheel will maintain the preset force so long as the stroke travel of the wheel is not greater than the limit of vertical movement of the mounting plate. Whittington also teaches a suitable sensor will indicate the need for a wheel replacement or an adjustment of the tool mounting plate (col. 3, lines 18-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Whittington’s teaching of adjusting the vertical location of the grinding tool as the wheel diameter decreases to the auxiliary actuator and stop. Specifically, as the grinding wheel diameter decreases, it would have been obvious to reposition both the grinding wheel and the stop via the control circuit. Doing so would allow the wheel to maintain the preset force and would also allow the end stop to continue to function as a safety precaution for the grinding wheel in its new position. 
s 29, 30, 32, 33, 37, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Whittington in view of Fiedler as applied to claims 26-28, 31, and 34-36 above, and further in view of Naderer et al. (US PGPUB 20140005831), hereinafter, Naderer.
Regarding claim 29, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 28. Whittington in view of Fiedler does not explicitly teach a control configured to disengage the rod blocking device, move a tool center point of the manipulator into a reference position in which the rotating grinding tool contacts a surface, and activate the rod blocking device in order to fixate the position of the end stop.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to be worked upon with a minimum force to avoid jolts in the contact force (paragraph 0005). Naderer also teaches closed-loop controlling the contact force according to a predeterminable force progression when there is contact between the handing apparatus and the surface. Once contact has been recognized, the contact force is increased from the minimum force to a predeterminable required force (paragraph 0009). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington in view of Fiedler to incorporate the teachings of Naderer to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, wherein a closed-loop control device controls the primary linear actuator and instructs the grinding machine to approach the work surface with a minimum force in order to avoid jolts in the contact force and in order to recognize the precise contact position. Further, it would have been obvious to 
Regarding claim 30, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 27. Whittington in view of Fiedler does not teach wherein the positioning element includes a linear electric drive.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches the cylinder can be a pneumatic cylinder or an electric direct drive (paragraph 0027). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Whittington in view of Fiedler to further incorporate the teachings of Naderer to conduct a simple substitution of one known positioning element (pneumatic cylinder as taught by Whittington in view of Fiedler) for another known positioning element (electric direct drive as taught by Naderer) to obtain the predictable result of adjusting the position of the stop. 
Regarding claim 32, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 26. Whittington in view of Fiedler does not explicitly teach a control configured to move a tool center point of the manipulator into a reference position in which the rotating grinding tool contacts a surface, and to adjust the position of the end stop such that a current deflection of the linear actuator equals the maximum deflection defined by the position of the end stop.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to be worked upon with a minimum force to avoid jolts in the contact force (paragraph 0005). Naderer also teaches closed-loop controlling the contact force according to a predeterminable force progression when there is contact between the handling apparatus and the surface. Once contact has been recognized, the contact force is increased from the minimum force to a predeterminable required force (paragraph 0009). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington in view of Fiedler to incorporate the teachings of Naderer to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, wherein a closed-loop control device controls the primary linear actuator and instructs the grinding machine to approach the work surface with a minimum force in order to avoid jolts in the contact force and in order to recognize the precise contact position. Further, it would have been obvious to disengage the auxiliary actuator, position the stop relative to the recognized precise contact position via the closed-loop control device, and then engage the auxiliary actuator. Doing so would avoid jolts in the contact force. Additionally, repositioning the stop with respect to the recognized precise contact position would allow the stop to continue to function as a safety precaution for the grinding wheel in its new position.
Regarding claim 33, Whittington in view of Fiedler teaches the claimed invention as rejected above in claim 26. Whittington in view of Fiedler does not explicitly teach a control configured to move a tool center point of the manipulator into a reference position in which the rotating grinding tool contacts a surface, and to adjust the position of the end stop in dependency on a current deflection of the linear actuator.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to be worked upon with a minimum force to avoid jolts in the contact force (paragraph 0005). Naderer also teaches closed-loop controlling the contact force according to a predeterminable force progression when there is contact between the handling apparatus and the surface. Once contact has been recognized, the contact force is increased from the minimum force to a predeterminable required force (paragraph 0009). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington in view of Fiedler to incorporate the teachings of Naderer to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, wherein a closed-loop control device controls the primary linear actuator and instructs the grinding machine to approach the work surface with a minimum force in order to avoid jolts in the contact force and in order to recognize the precise contact position. Further, it would have been obvious to disengage the auxiliary actuator, position the stop relative to the recognized precise contact position via the closed-loop control device, and then engage the auxiliary actuator. Doing so would avoid jolts in the contact force. Additionally, repositioning the stop with respect to the 
Regarding claim 37, Whittington in view of Fiedler teaches the claimed invention and method as rejected above in claim 34. Whittington in view of Fiedler does not explicitly teach wherein adjusting the position of the end stop comprises: 
moving a tool center point of the manipulator into a reference position in which the rotating grinding tool contacts a surface; and 
adjusting the position of the end stop such that a current deflection of the linear actuator equals the maximum deflection defined by the position of the end stop.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to be worked upon with a minimum force to avoid jolts in the contact force (paragraph 0005). Naderer also teaches closed-loop controlling the contact force according to a predeterminable force progression when there is contact between the handling apparatus and the surface. Once contact has been recognized, the contact force is increased from the minimum force to a predeterminable required force (paragraph 0009). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington in view of Fiedler to incorporate the teachings of Naderer to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, wherein a closed-loop control device controls the primary linear actuator and instructs the grinding machine to 
	Regarding claim 38, Whittington in view of Fiedler teaches the claimed invention and method as rejected above in claim 34. Whittington in view of Fiedler does not explicitly teach wherein adjusting the position of the end stop comprises: 
moving a tool center point of the manipulator into a reference position in which the rotating grinding tool contacts a surface; and 
adjust the position of the end stop in dependency on a current deflection of the linear actuator.  
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to be worked upon with a minimum force to avoid jolts in the contact force (paragraph 0005). Naderer also teaches closed-loop controlling the contact force according to a predeterminable force progression when there is contact between the handling apparatus and the surface. Once contact has been recognized, the contact force is increased from the minimum force to a predeterminable required force (paragraph 0009). 

	Regarding claim 39, Whittington in view of Fiedler teaches the claimed invention and method as rejected above in claim 34. Whittington in view of Fiedler does not explicitly teach wherein adjusting the position of the end stop comprises: 
disengaging a rod blocking device to enable shifting the position of the end stop; 
moving a tool center point of the manipulator into a reference position in which the rotating grinding tool contacts a surface; and  8Attorney Ref.: 1059-0013 / FCR029WOUS 
activating the rod blocking device to fixate the position of the end stop.
However, Naderer teaches a robotic manipulator (fig. 1) with a tool attached, wherein the tool is linearly adjustable by cylinder 34. Further, Naderer teaches contacting a surface to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittington in view of Fiedler to incorporate the teachings of Naderer to provide a robot-supported grinding apparatus which includes a primary linear actuator to vertically adjust the grinding machine, wherein a closed-loop control device controls the primary linear actuator and instructs the grinding machine to approach the work surface with a minimum force in order to avoid jolts in the contact force and in order to recognize the precise contact position. Further, it would have been obvious to disengage the auxiliary actuator, position the stop relative to the recognized precise contact position via the closed-loop control device, and then engage the auxiliary actuator. Doing so would avoid jolts in the contact force. Additionally, repositioning the stop with respect to the recognized precise contact position would allow the stop to continue to function as a safety precaution for the grinding wheel in its new position.
	As modified, Whittington in view of Fiedler and further in view of Naderer teaches an auxiliary linear actuator to adjust the position of the end stop, not a rod blocking device.  
However, the applicant discloses that rod blocking devices are well known in the art (paragraph 0046 of the applicant’s specification). 
.
Response to Arguments
5. Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant argues it is impermissible hindsight to modify Whittington because Whittington uses force control as the relevant safety mechanism and there is simply no need for an adjustable end stop. The examiner respectfully disagrees. Incorporating an auxiliary actuator and stop into Whittington’s invention would prevent the primary actuator from extending further than necessary. Specifically, the auxiliary actuator acts as a safety precaution to prevent the grinding machine from accidentally extending further than intended and over grinding the workpiece. For example, in cases of operator error or machine/actuator failure.
Applicant argues the reasoning for combining the Whittington and Fiedler references with the Naderer reference lacks a rational underpinning which is necessary to support an obviousness rejection. The examiner respectfully disagrees. Naderer was relied upon to teach a closed-loop control device which instructs the grinding machine to approach the work surface with a minimum force in order to avoid jolts in the contact force and in order to recognize the precise contact position. While incorporating this teaching, it would have been obvious to disengage the auxiliary actuator, position the stop relative to the recognized precise contact position via the closed-loop control device, and then engage the auxiliary actuator. Doing so 
See above rejection for more details.
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723